Name: COMMISSION REGULATION (EC) No 1570/95 of 30 June 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 150/40 I EN Official Journal of the European Communities 1 . 7 . 95 COMMISSION REGULATION (EC) No 1570/95 of 30 June 1995 on the supply of milk products as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 0, and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 468 tonnes of milk powder and 479 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . For lot E notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . f) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 1 . 7 . 95 EN Official Journal of the European Communities No L 150/41 ANNEX I LOTS A, B and C 1 . Operation Nos (') : 1337/94 (lot A), 1338/94 (lot B), 1339/94 (lot C) 2. Programme : 1994 3. Recipient ^): UNRWA, Supply Division, Vienna International Centre, PO box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A ; fax ( 1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer lot A : Beirut : PO Box 947, Beirut, Lebanon (tel . 86 31 32 ; telex 21430 UNRWA LE ; fax 87 1 1 45 02 32 (via satellite)) lot B : Latakia : PO box 4313, Damascus, SAR (tel . (963) ( 11 ) 86 31 32 ; telex 412006 UNRWA SY ; fax (963) (1 1 ) 332 75 13) lot C : Amman : PO box 484, Amman, Jordan (tel . (962) (6) 74 19 14/77 22 26 ; telex 23402 UNRWA JFO JO ; fax (962) (6) 68 54 76) 5 . Place or country of destination (*) : lot A : Lebanon ; lot B : Syria ; lot C : Jordan 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods OHO1) : (See OJ No C 114, 29. 4. 1991 , p. 1 , I.C.I ) 8 . Total quantity : 528 tonnes 9. Number of lots : three (lot A : 180 tonnes ; lot B : 132 tonnes ; lot C : 216 tonnes) 10 . Packaging and marking f) ( 10) : 1 kg sachets See OJ No C 114, 29. 4. 1991 , p. 1 , (I.C.2, I.C.3 and IA.2.1 ) Markings in English Supplementary markings :  lots A, B and C : 'NOT FOR SALE'  lot C : 'Date of expiry . . .' (date of manufacture plus nine months) 1 1 . Method of mobilization : Community market The whole milk powder must be manufactured after the award of the tender 1 2. Stage of supply : lot B : free at port of landing  landed ; lots A and C : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot B : Latakia 1 6. Address of the warehouse and, if appropriate, port of landing : lot A : UNRWA warehouses , Beirut, Lebanon lot C : UNRWA warehouses, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 14  27. 8 . 1995 18 . Deadline for the supply : lots A and B : 10 . 9 . 1995 ; lot C : 17. 9 . 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 7 . 1 995 (Brussels time) No L 150/42 ! EN 1 Official Journal of the European Communities 1 . 7. 95 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7. 1995 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 28 . 8  10 . 9 . 1995 (c) deadline for the supply : lots A and B : 24. 9. 1995 ; lot C : 1 . 10 . 1995 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 26. 6 . 1995, fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6. 1995, p. 8) 1 . 7 . 95 lENl Official Journal of the European Communities No L 150/43 LOT D 1 . Operation No (') : see Annex II 2. Programme : 1994 + 1995 3. Recipient ^): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or countries of destination : see Annex II 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3)(6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.C. 1 ) 8 . Total quantity : 260 tonnes 9 . Number of lots : one (see Annex II) 10 . Packaging and marking Q (8) : 25 kg See OJ No C 114, 29. 4 . 1991 , p. 1 (under I.C.2, IA2 (3) and I.C.3) Language to be used for the marking : Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 21 . 8  10 . 9 . 1995 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 7. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7. 1995 (b) period for making the goods available at the port of shipment : 4  24. 9. 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address- for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 26. 6. 1995 fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6 . 1995, p. 8) No L 150/44 I EN I Official Journal of the European Communities 1 . 7. 95 LOT E 1 . Operation Nos (') : see Annex II 2. Programme : 1994 and 1995 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel. (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient f) : to be designated by the recipient 5 . Place or countries of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (*) : (see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B(l )) 8 . Total quantity : 480 tonnes 9. Number of lots : one (see Annex II) 1 0 . Packaging and marking (j (8) : 25 kg see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B(2), IA(2) (3) and I.B (3)) language to be used for the marking : see Annex II supplementary markings : 'Expiry date : . . (E7) 1 1 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment (n) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 14. 8 .  3. 9. 1995 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 7. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7. 1995 (b) period for making the goods available at the port of shipment : 28 . 8  17. 9 . 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 26. 6. 1995 fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6. 1995, p. 8) Official Journal of the European Communities No L 150/451 . 7 . 95 | EN 1 LOT F 1 . Operation Nos (') : 1589/94 2. Programme : 1994 3. Recipient (2) : Tunisia 4. Representative of the recipient : STIL-25 rue Bel Hassen Ben Chaabane 1005 EL OMRANE (Tunis), Mr Habbeje Hilel (tel. (216-1 ) 56 01 17/56 91 86 ; telefax 561882 ; telex 1 5322TN-Tunisie) 5. Place or country of destination (*) : Tunisia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) (') : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IA ( 1 )) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10. Packaging and marking f) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under LA (2) (3) and I.A (3))  markings in French 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender 1 2. Stage of supply : free at port of shipment  fob rail (u) 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 21 . 8  10 . 9 . 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 7. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7. 1995 (b) period for making the goods available at the port of shipment : 4  24. 9. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 / AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26. 6. 1995, fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6. 1995, p. 8) No L 150/46 I EN I Official Journal of the European Communities 1 . 7 . 95 LOT G 1 . Operation Nos ('): 1578/94 2. Programme : 1994 3 . Recipient (2) : UNHCR (for the attention of Mme Seinet), Case postale 2500 , CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t (tel . (22) 739 81 37 ; telefax : 739 85 63) 4. Representative of the recipient : UNHCR, BP 4405 Nouakchott (tel . (222) 25 63 27 ; telefax 25 61 76 ; telex 57 29 MTN) 5. Place or country of destination (*) : Mauritania ; 6 . Product to be mobilized : whole milk powder 7 . Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.C ( 1 )) 8 . Total quantity : 200 tonnes 9 . Number of lots : one 10. Packaging and marking 0 : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under I.C (2), IA (2) (3) and I.C (3)) Markings in French Supplementary markings 'Date d expiration : . . . 1 1 . Method of mobilization of product : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14.  27. 8 . 1995 18 . Deadline for the supply : 17. 9 . 1995 19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 7. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 8  10 . 9 . 1995 (c) deadline for the supply : 1 . 10 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention Monsieur T. Vestergaard, BÃ ¢timent Loi 1 20, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 26. 6. 1995, fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6. 1995, p. 8) 1 . 7 . 95 I EN I Official Journal of the European Communities No L 150/47 LOT H 1 . Operation No (') : 1576/94 2. Programme : 1994 3. Recipient ^): World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 I WFP 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : Jamaica 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) (') : see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.E.1 .) and OJ No C 182, 13 . 7. 1991 , p. 24 8 . Total quantity : 479 tonnes 9. Number of lots : one 10 . Packaging and marking Q (10) : OJ No C 114, 29. 4. 1991 , p. 1 (under I.E.2 and I.E.3) 20 kg metal cans Language to be used for the marking : English Supplementary markings : 'Expiry date : . . 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 28 . 8  17. 9 . 1995 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 1 7. 7. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 31 . 7. 1995 (b) period for making the goods available at the port of shipment : 11 . 9  1 . 10 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi/Wetstraat, 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 26. 6. 1995, fixed by Commission Regulation (EC) No 1255/95 (OJ No L 122, 2. 6. 1995, p. 8) No L 150/48 I EN Official Journal of the European Communities 1 . 7. 95 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . E7. : Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 1053/95 (OJ No L 107, 12. 5. 1995, p. 4), shall not apply to this amount (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lots D, E and F : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing.  lots E and D : the veterinary certificate must state the temperature and duration of the pasteurization, the temperature and duration in the spray-drying tower and the expiry date for consumption. 0 Notwithstanding OJ No C 1 14, point I. A. 3 (c) or I. B.3 (c) or I. C. 3 (c) or I. E. 3 (c) is replaced by the following : ' the words "European Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. (9) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO box 1315, NL-1000 BH Amsterdam. (10) Lots A, C and H : Shipment to take place in 20-foot containers . (n ) Lot B : The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have peen paid. C 2) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all costs up to the time when the goods clear the ship's rail . (13) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. 1 . 7 . 95 | EN Official Journal of the European Communities No L 150/49 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n ? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli D 260 Dl : 176 1420/94 Cuba EspaÃ ±ol D2: 84 15/95 Cuba EspaÃ ±ol E 480 El : 30 1601 /94 RepÃ ºblica Dominicana EspaÃ ±ol E2: 60 61 /95 HaÃ ¯ti FranÃ §ais E3: 75 62/95 HaÃ ¯ti FranÃ §ais E4: 75 63/95 HaÃ ¯ti FranÃ §ais E5: 120 64/95 PerÃ º EspaÃ ±ol E6: 30 65/95 PerÃ º EspaÃ ±ol E7: 30 66/95 Sudan English E8 : 15 67/95 Madagascar FranÃ §ais E9: 45 68/95 Madagascar FranÃ §ais